IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-40350
                           Summary Calendar



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee

     v.

TRECIA M. PYMM

                  Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:99-CR-131-1
                       --------------------
                         October 10, 2000

Before KING, Chief Judge, and SMITH and PARKER, Circuit Judges.

PER CURIAM:*

     Trecia M. Pymm appeals the district court’s order that she

make restitution to the Texas Department of Human Services in the

amount of $21,115.88.    She contends that the total restitution

amount, although not the schedule of payments, is erroneous.         She

argues that the restitution amount should be limited to $3956.32,

the amount set forth the in counts 5 through 9 of indictment.

The Government clarifies in this court that in the plea agreement

it intended to limit the total amount of restitution to $3956.32,

the amount set forth in the indictment.       See United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40350
                                 -2-

Arnold, 947 F.2d 1236, 1237-38 (5th Cir. 1991); United States v.

Stout, 32 F.3d 901, 904-05 (5th Cir. 1994).

     Thus, that portion of the judgment ordering that Pymm pay a

total of $21,115.88 in restitution is VACATED and the case

REMANDED for resentencing as to the amount of restitution

ordered.    The judgment of the district court otherwise is

AFFIRMED.